department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel number info release date uil date cc psi b01 genin-147012-02 reference dear this letter is in response to your letter dated date seeking relief pursuant to revproc_98_55 to file a late s election form sec_1362 of the internal_revenue_code provides that a small_business_corporation can elect to be treated as an s_corporation sec_1362 of the code provides guidance on when the s election becomes effective if an s election is made within the first two and one-half months of a corporation’s taxable_year then that corporation will be treated as an s_corporation for the year in which the election was made if the corporation makes an election after the first two and one-half months of a corporation’s taxable_year then the corporation will generally not be treated as an s_corporation until the following taxable_year sec_1362 of the code provides that if no election is made pursuant to sec_1362 or if the election is made after the date prescribed for making such an election and the secretary determined reasonable_cause existed for the failure to timely make the election then the secretary can treat such an election as being timely made for that taxable_year and effective as of the first day of that taxable_year the secretary will grant relief under sec_1362 only upon receipt and evaluation of a private_letter_ruling request revproc_98_55 provides limited automatic relief to a corporation that wishes to make a late s election for which all of the following must be true first the corporation has not timely filed a valid s election form under sec_1362 second the corporation in question has filed an s election within twelve months of original due_date for the election finally the corporation’s due_date excluding extensions for the tax_return for the first year the corporation intended to be an s_corporation has not passed if all of the above criteria are met then the taxpayer will be allowed to file a later s election form form and the election will be effective from genin-147012-02 the date the corporation first intended to be an s_corporation however if not all the criteria are met the only option for the taxpayer is to seek a private_letter_ruling as stated above in order to receive relief to file a late s_corporation_election form if the taxpayer does not qualify for automatic relief under a revenue_procedure the taxpayer must submit a valid and complete request for private_letter_ruling the procedure for submitting such a request is outlined in revproc_2002_01 for your convenience we have included a copy of the revenue_procedure with this letter please note that there is a filing fee required if you decide to seek a private_letter_ruling see appendix a of revproc_2002_01 which is tabbed for your convenience appendix b provides a sample letter_ruling format which should be followed it contains a complete ruling_request with descriptions of what is required finally appendix c is a required checklist that should be filled out and submitted with your private_letter_ruling request to ensure its completeness we appreciate this opportunity to provide you with assistance if you have further questions please contact us at not a toll free number sincerely s david r haglund david r haglund senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosure revproc_2002_01
